Mahoney, P. J., and Casey, J.,
dissent and vote to reverse in a memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). We respectfully dissent. Under the NY Constitution, where "probable cause is based on hearsay statements, the police must establish that the informant had some basis for the knowledge he transmitted to them and that he was reliable” (People v Bigelow, 66 NY2d 417, 423; see, People v Griminger, 71 NY2d 635; People v Mullins, 137 AD2d 227, 230, lv denied 72 NY2d 922). Rebhan’s hearsay statements in the felony complaint supplied the rationale for the Town Justice’s finding of probable cause to support the issuance of the arrest warrant. But Rebhan testified at the suppression hearing that he did not observe the alleged transaction and that he was not questioned by the Town Justice concerning the allegations in the felony complaint. He further testified that the informant’s sworn statement was not submitted to the Town Justice and that the informant was not otherwise identified to the Town Justice. This testimony reveals that the Town Justice was provided no information concerning either the informant’s basis of knowledge and reliability or Rebhan’s basis of knowledge. Under such circumstances, we conclude that the arrest warrant was improperly issued. Accordingly, we would reverse and dismiss the indictment, which charged only crimes based on evidence resulting from execution of the arrest warrant.